Citation Nr: 1532899	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  15-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cancer with loss of kidney, claimed as secondary to in-service exposure to herbicides and service-connected diabetes mellitus (renal cancer).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1967 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for renal cancer.  On several occasions he identified relevant treatment records with the VA medical facility in Tampa, Florida dating back to December 2011.  See e.g. May 2012 submission.  Several of these relevant records are referenced by the VA examiner in his July 2012 report, including pathology reports from 2011 and 2012.  The Statement of the Case indicated the evidence included review of VA medical records from Tampa dated between 2005 and 2015.  Unfortunately, careful review of the record reflects these highly relevant records are not included in the claims file current before the Board.  Other than a couple pharmacy notes and a single nurse's note dated in 2011, there are no records concerning the Veteran's diagnosis with and treatment for renal cancer.  Accordingly, remand is required so these records may be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain all available medical records from the VA medical facility in Tampa, Florida, especially records from between approximately November 2011 and April 2014 (records from after this period are already included in the claims file) and associate them with a claims file in the VBMS system.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




